Case: 10-10411 Document: 00511353680 Page: 1 Date Filed: 01/18/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 18, 2011
                                     No. 10-10411
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RONALD SCOTT YOUNG,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:09-CR-138-1


Before KING, DeMOSS and DENNIS, Circuit Judges.
PER CURIAM:*
       Ronald Scott Young appeals the sentence imposed following his guilty plea
conviction for one count of possession of child pornography. He contends that
the district court erred in not considering and providing reasons for its rejection
of two of his arguments for a lesser sentence: (1) that the four-level enhancement
for possession of an image involving violent or sadistic conduct overstated the
need for punishment in light of 18 U.S.C. § 3553(a)(2); and (2) that the Guideline
for child pornography offenses, U.S.S.G. § 2G2.2, overstates the need for

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-10411 Document: 00511353680 Page: 2 Date Filed: 01/18/2011

                                   No. 10-10411

punishment, is not grounded in empirical study and review, and results in
severe sentencing disparities.
      Because Young did not raise these arguments before the district court, our
review is limited to plain error. See United States v. Mondragon-Santiago, 564
F.3d 357, 361 (5th Cir. 2009), cert. denied, 130 S. Ct. 192 (2009). To show plain
error, Young must show a forfeited error that is clear or obvious and that affects
his substantial rights. See id. If he makes such a showing, this court has the
discretion to correct the error only if it seriously affects the fairness, integrity,
or public reputation of judicial proceedings. See id.
      Young has not shown that the district court erred in failing to articulate
specific reasons for rejecting two of his arguments for a lesser sentence. The
district court considered all of Young’s arguments, the advisory guidelines range,
and the § 3553(a) factors, and it provided extensive and thoughtful reasons for
the sentence imposed. See, e.g., United States v. Key, 599 F.3d 469, 474 (5th
Cir. 2010), petition for cert. filed (Sept. 4, 2010) (No. 10-6291). In particular, the
district court explained that the lesser sentence was warranted based on Young’s
extraordinary description of his acceptance of responsibility and his
determination to overcome his addiction and lead a productive and successful
life. The district court also explained that the sentence was imposed to achieve
the goals of punishment, deterrence, and protection of the public. Although the
district court did not give specific reasons for rejecting all of Young’s arguments,
the district court provided sufficient reasons for the sentence imposed. See id.
Additionally, the district court implicitly considered § 3553(a) factors when it
considered Young’s motion for a downward departure or variance. See United
States v. Cooley, 590 F.3d 293, 298 (5th Cir. 2009). The district court did not
commit clear error.
      Young also claims that U.S.S.G. § 2G2.2 and its post-Protect Act
amendments are flawed because they were not the result of empirical studies
and result in severe sentencing disparities. This argument is foreclosed. See

                                          2
    Case: 10-10411 Document: 00511353680 Page: 3 Date Filed: 01/18/2011

                                No. 10-10411

Rita v. United States, 551 U.S. 338, 347 (2007); see also Mondragon-Santiago,
564 F.3d at 366-67.
     AFFIRMED.




                                     3